NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LINEAR TECHNOLOGY CORPORATION,
Plain.tiff-Appellan,t, -
V.
MONOLITHIC POWER SYSTEMS, INC.,
Defendo:n,t-Cr0ss-Appellant.
2011-163'7, 2012-1033 _
Appea1s from the United States District Court for the
District of De1aware in case no. 06-CV-0476, Chief Judge
Greg0ry M. S1eet.
ON MOTION
ORDER
Mono1ithic Power Systems moves without opposition
to withdraw its motion to deactivate or dismiss the ap-
peaL
Upon consideration thereof,
IT IS ORDERED THATZ
The motion to withdraw the other motions is granted

LINEAR TECH V. MONOLITHIC POWER 2
FOR THE COURT
 1 9  /s/ Jan H0rba1y
Date J an Horbaly
C1erk
cc: J0e1M. Freed, Esq.
S
24
mm L' B‘“gat"H’ ESq' u.s. cou.vi:i)liE.PnPanLs ron
THE FEDEPAl_ ClRCUlT
U£C 19Z011
JAN HORBA|.¥
o CLERl(